Sherwood, Judge,
delivered the opinion of the court.
John E. Ryland, plaintiff, became the purchaser at execution sale of certain lands once owned by defendant James B. Callison, but which had been conveyed by the latter to his sister-in-law. This suit is brought to set aside that conveyance on the ground that it was made to hinder, delay and defraud Callison’s creditors; and the evidence adduced ou the trial leaves *515no room for doubt, that such was the intent which prompted the execution of the deed in question. The law is well settled in this State, that, where a debtor conveys his land with the fraudulent design above mentioned, a resulting trust is thereby created in favor of his creditors, and is the subject of excution sale. And it is equally well settled, that a purchaser at such sale will occupy as advantageous a position as though he were a creditor,when proceeding to set aside the debtor’s conveyance on the ground of fraud.
This disposes of the only questions of practical importance in this case, and the result is, that the judgment must be affirmed.
All the judges concur.